IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,021-01


EX PARTE DOMINIC DWIGHT PRICE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 720808 IN THE 232ND DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of delivery of
cocaine and sentenced to thirty-seven years' imprisonment. The Fourteenth Court of Appeals
affirmed his conviction. Price v. Texas, No. 14-96-01316-CR (Tex. App.-Houston [14th Dist.] 1998,
pet. ref'd). 
	Applicant contends that the jury should have been instructed on the defense of entrapment
and that trial and appellate counsel rendered ineffective assistance. The trial court made findings of
fact and conclusions of law and recommended that relief be denied.
	The trial court's findings and conclusions did not fully address Applicant's claims.
Nonetheless, this Court has undertaken an independent review of all the evidence in the record, and
based on the trial court's findings of fact and conclusions of law as well as this Court's independent
review of the entire record, we deny relief.

Filed: June 3, 2009
Do not publish